 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    DAIMON MONROE,                                        Case No. 2:18-cv-01491-GMN-PAL
12                        Petitioner,                       ORDER
13            v.
14    WARDEN WILLIAMS, et al.,
15                        Respondents.
16

17           The court directed petitioner to pay the filing fee. ECF No. 12. Petitioner has not paid the

18   filing fee within the allotted time. Petitioner has repeatedly failed to pay the filing fee, despite the

19   court giving him multiple opportunities to pay it. ECF No. 4, ECF No. 8, ECF No. 10. The court

20   will dismiss the action. The dismissal will be without prejudice, but the court makes no statement

21   regarding the timeliness of a later filed action.

22           Reasonable jurists would not find the court's conclusion to be debatable or wrong, and the

23   court will not issue a certificate of appealability.

24           IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice for

25   petitioner's failure to pay the filing fee. The clerk of the court shall enter judgment accordingly

26   and close this action.

27   ///

28   ///
                                                            1
 1   IT FURTHER IS ORDERED that a certificate of appealability will not issue.

 2   DATED: March 26, 2019
 3                                                    ______________________________
                                                      GLORIA M. NAVARRO
 4                                                    Chief United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
